 



Exhibit 10.45
(NOVELIS LOGO) [g03033g0303300.gif]
June 15, 2006
Jo-Ann Longworth
     Re: Agreement concerning transition from employment
Dear Jo-Ann:
This letter is to confirm the agreement that we reached in our discussions
concerning your separation from employment with Novelis on a cooperative and
amicable basis. Both you and Novelis will work together to facilitate the
transition in the manner described below.
Your employment in the advisory capacity with Novelis will end June 16, 2006
(“Separation Date”). The terms of your transition are as follows:
     1. You may use remaining 2006 vacation, all accrued 2007 vacation and 2006
STIP converted to time in order to extend your active service beyond your
June 16 departure to establish a date of termination (“Separation Date”).
     2. From the present date until end Separation Date, your compensation will
continue as at present.
     3. When you stepped down as VP & Controller, you elected the “Termination
for Good Reason” clause of the Change of Control Agreement signed by you on
November 8, 2004.
     4. Upon the termination of your employment in the advisory capacity, the
“Termination for Good Reason” becomes effective and you will therefore be
entitled to the “Special Termination Indemnity Payment” which is “an amount
equal to 24 months of Executive’s total cash compensation” (i.e. base salary
plus Short-Term Incentive Guideline amount) in effect on the date of
termination. This payment will be made six months after Separation Date to
comply with IRC Section 409A. In the event that you are a resident of Canada at
the time of payment, Novelis will gross-up this payment for the difference
between the U.S. and Canadian tax cost.
     5. Provided that you sign a General Release and Waiver of claims against
Novelis as prepared by Novelis, Novelis will pay customary relocation expenses,
(including the one month net miscellaneous payment) subject to your decision on
location, for your (a) personal relocation from Atlanta to Cleveland or Canada,
and (b) your family relocation from Cleveland to Canada.
     6. In the event of your relocation back to Canada, Novelis will assure that
your original home equity of $186,000 will be converted into the same Canadian
dollar value as was used to purchase the home in July 2003 on an after-tax
basis.
     7. Your housing loan arrangements will continue in effect until the earlier
of the sale of your house or Separation Date.
     8. Your stock options will expire on your Separation Date. You will receive
from Novelis a payment in the gross amount of $70,000 within 30 days of the
Separation Date.
     9. All Novelis benefits, including life insurance, short and long term
disability and medical/dental plan coverage will end on the Separation Date. You
will be eligible for COBRA coverage at your cost.
     10. Novelis will reimburse your 2006 tax preparation costs for U.S. and
Canada returns, if applicable.
     11. You will remain on active employment status to Separation Date. You
will return your Novelis ID card and parking pass by June 16, 2006; the
Blackberry and the company American Express card to the Cleveland office when
you arrive in Cleveland during your vacation period. Novelis transfers ownership
of your computer to you, subject to verification by our IT specialists that all
data on the hard drive has been wiped clean. You will continue to have use of
the Company car after June 16 until Separation Date, at which time you will
return or purchase the vehicle.
If you agree that this letter accurately describes the terms of our agreement,
please sign a copy of it in the space provided below and return that copy to me.

     
 
  Sincerely,
 
   
 
  /s/ David Godsell
 
   
 
  David Godsell

It is so agreed:

     
/s/ Jo-Ann Longworth
   
 
Jo-Ann Longworth
   

 